







Exhibit 10.5




RETIREMENT AGREEMENT
THIS RETIREMENT AGREEMENT (this "Agreement"), is made and entered into as of the
27th day of September, 2018, by and between LOWE'S COMPANIES, INC., a North
Carolina corporation (the "Company"), and Marshall A. Croom (the "Executive").
W I T N E S S E T H:
WHEREAS, the Executive is employed as the Chief Financial Officer of the
Company; and
WHEREAS, the Company and the Executive have negotiated and agreed upon the terms
of this Agreement providing for his retirement as an employee and officer of the
Company and for the ongoing obligations of the parties following the Executive's
retirement.
NOW, THEREFORE, the parties hereby agree as follows:
1. Continued Service; Retirement. The Executive shall continue to serve as the
Chief Financial Officer of the Company until October 5, 2018 or such earlier
date as the Company may determine. The Executive shall remain an employee of the
Company until October 5, 2018 (the "Retirement Date"). Upon the Retirement Date,
the Executive shall retire and relinquish all positions and responsibilities
with the Company and its subsidiaries and affiliates.
2. Obligations of the Company.
(a) Salary and Benefits. For his service to the Company through the Retirement
Date, the Executive shall continue to receive his current annual base salary and
participate in all of the Company's incentive compensation and benefit plans and
fringe benefit and perquisite programs and shall receive any and all payments
and benefits earned thereunder up to and through the Retirement Date. Nothing in
this Agreement shall limit Executive’s participation in the Lowe’s Management
Bonus Plan (the “Bonus Plan”). Should Executive qualify for a bonus payment
under the terms of the Bonus Plan, such payment (if any) will be made in
accordance with the provisions of the Bonus Plan.





--------------------------------------------------------------------------------









(b) Unvested Equity Compensation Awards. The Executive's retirement in
accordance with the terms and provisions of this Agreement shall constitute
retirement with "the approval of the Board" for purposes of the grant agreements
evidencing all unvested nonqualified stock option, restricted stock and
performance share unit awards held by the Executive.
(c) Indemnification; Liability Insurance. The Company agrees that if the
Executive is made a party, or is threatened to be made a party, to any action,
suit or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact the Executive was a director, officer or
employee of the Company or was serving at the request of the Company as
director, officer, member, employee or agent of another corporation,
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, the Executive shall be indemnified and held
harmless by the Company to the fullest extent permitted or authorized by the
Company’s articles of incorporation and bylaws and such indemnification shall
continue to the Executive even though the Executive has ceased to be a director,
member, employee or agent of the Company or other entity and shall inure to the
benefit of the Executive’s heirs, executors and administrators. The Company
shall advance to the Executive all reasonable costs and expenses incurred by the
Executive in connection with a Proceeding within twenty (20) days after receipt
by the Company of a written request for such advance. Such request, however,
must include an undertaking by the Executive to repay the amount of such advance
if it shall ultimately be determined the Executive is not entitled to be
indemnified against such costs and expenses. The Company further agrees to
continue and maintain a directors’ and officers’ liability insurance policy
covering the Executive to the same extent as the Company’s directors and
officers are covered until such time as suits against the Executive are no
longer permitted by law.
    3. Obligations of the Executive.
(a) Release. Not earlier than the Retirement Date, and not later than twenty-one
(21) days after the Retirement Date (the "Restricted Period"), the Executive
will execute and deliver to the Company the general release (the "Release") in
the form attached hereto as Exhibit A. The Executive shall have a





--------------------------------------------------------------------------------









period of seven (7) days after executing the Release to revoke the Release by
providing written notice of revocation to the Company.
(b) Restrictive Covenants. For a period of twenty-four (24) months following the
Retirement Date, the Executive will not:
(i) directly or indirectly provide or perform any services for a "Competing
Enterprise" (as defined below), whether as an employee, consultant, agent,
contractor, officer, director or any other capacity; or
(ii) interfere directly or indirectly with any of the Company's relationships
with its existing or potential employees, suppliers, customers or developers.
For purposes of this Agreement, the term "Competing Enterprise" means any
business: (A) with total annual sales of at least five hundred million dollars
($500 million USD) with retail locations or distribution facilities in any state
or territory of the United States; and (B) that provides goods or services to
customers in the United States, through retail or electronic means (internet,
mobile application, etc.), that are the same as, substantially similar to, or
otherwise in competition with the Company's products or services, and such term
shall include, but not be limited to, the following entities: The Home Depot,
Inc.; Sears Holdings, Inc.; Costco Wholesale Corporation; Wal-Mart Stores, Inc.;
Menard, Inc.; Amazon.com, Inc.; Best Buy, Inc.; Ace Hardware Corp.; Tractor
Supply Co.; Lumber Liquidators Holdings, Inc.; Wayfair, LLC; Jet.com, Inc.; and
True Value Company.
    (c) Confidential Information. The Executive shall not without limitation in
time, disclose to others or use, whether directly or indirectly, any
Confidential Information (as hereinafter defined). For purposes of this
Agreement, the term "Confidential Information" shall mean information about the
Company, its subsidiaries and affiliates or any of their respective clients or
customers that was learned by the Executive in the course of his employment by
the Company, including (without limitation) any proprietary knowledge, trade
secrets, data, formulae, information and client and customer lists and all
papers, resumes, and records (including computer records) of the documents
containing such Confidential





--------------------------------------------------------------------------------









Information, but excludes information (i) which is in the public domain through
no unauthorized act or omission of Executive; or (ii) which becomes available to
the Executive on a non-confidential basis from a source other than the Company
without breach of such source's confidentiality or non-disclosure obligations to
the Company. Pursuant to the Defend Trade Secrets Act of 2016 (18 U.S.C. §
1833(b)), the Executive will not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret of the
Company that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney and (B)
solely for the purpose of reporting or investigating a suspected violation of
law; or (ii) is made in a complaint or other document that is filed under seal
in a lawsuit or other proceeding.
If the Executive files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, the Executive may disclose the trade secret to the
Executive's attorney and use the trade secret information in the court
proceeding, if the Executive (i) files any document containing the trade secret
under seal, and (ii) does not disclose the trade secret, except pursuant to
court order. Nothing in this Agreement is intended to conflict with 18 U.S.C.
§1833(b) or create liability for disclosures of trade secrets that are expressly
allowed by such section. Notwithstanding any provision in any agreement between
the Executive and the Company, the Executive may disclose any confidential or
non-public information (i) to report possible violations of federal law or
regulation to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the United
States Congress and any agency Inspector General, or make other disclosures that
are protected under the whistleblower provisions of federal law or regulation or
(ii) as required by law or order by a court; provided, however, the Executive
agrees to notify the Company in advance if the Executive is required to provide
information or testimony in connection with any action brought by a
nongovernmental or non-regulatory person or entity.
(d) Continuing Cooperation. Executive agrees to provide continuing cooperation
to the Company in the defense of any asserted or unasserted claims, charges or
lawsuits pending against it.





--------------------------------------------------------------------------------









Such cooperation shall include, but not be limited to, providing the Company
with information, affidavits, deposition testimony or testimony as a witness in
any forum. The Executive shall be reimbursed for any reasonable, third-party out
of pocket expenses incurred at the Company's request in connection with
providing such continuing cooperation.
(e) Enforcement. The Company and the Executive agree that, in the event of the
breach or a threatened breach by Executive of any of the provisions of this
Section, the Company would suffer irreparable harm and money damages alone would
be an inadequate remedy therefor, and in addition and supplementary to other
rights and remedies existing in its favor, the Company shall be entitled to
specific performance or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions of this Section hereof. In addition, in the event of an alleged
breach or violation by Executive of this Section, (i) the Restricted Period
shall be tolled until such breach or violation has been duly cured, and (ii) the
Company shall be entitled to recover from the Executive all profit, remuneration
or other consideration the Executive gains from breaching the covenant and
damages that the Company suffers as a result of the breach.
4. Tax Withholding and Reporting. The Company shall be entitled to withhold from
the benefits and payments described herein all income and employment taxes
required to be withheld by applicable law.
5. Governing Law; Venue. The interpretation and enforcement of this Agreement
shall be governed by the internal laws and judicial decisions of the State of
North Carolina, without regard to any principles of conflicts of laws. Each of
the Parties to this Agreement consents to submit to the personal jurisdiction
and venue of the North Carolina Superior Court in Iredell County, North Carolina
in any action or proceeding arising out of or relating to this Agreement and
specifically waives any right to attempt to deny or defeat personal jurisdiction
of the North Carolina Superior Court by motion or request for leave from any
such court. Each of the Parties further waives any right to seek change of venue
due to inconvenient forum or other similar justification and will pay to the
other Parties the costs associated





--------------------------------------------------------------------------------









with responding to or otherwise opposing any motion or request for such relief.
6. Entire Agreement. This Agreement and the Release constitute the entire
agreement between the parties pertaining to the subject matter contained herein
and in the Release and supersede any and all prior and contemporaneous
agreements, representations, promises, inducements and understandings of the
parties. This written Agreement cannot be varied, contradicted or supplemented
by evidence of any prior or contemporaneous oral or written agreements.
Moreover, this written Agreement may not be later modified except by a further
writing signed by a duly authorized officer of the Company and the Executive.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.


LOWE’S COMPANIES, INC.
 
Marshall A. Croom
 
 
 
 
 
 
 
By:
/s/ Ross. W. McCanless


 
/s/ Marshall A. Croom
 
 
 
 
 
 
 
Name:
Ross W. McCanless
 
 
 
 
 
 
 
 
 
 
Title:
EVP, General Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
Date:
9/27/2018
 
Date:
9/20/2018
 
 
 
 
 
 
 
 
 
 
 
 
 






--------------------------------------------------------------------------------











Exhibit A to Retirement Agreement


RELEASE AND SEPARATION AGREEMENT
THIS RELEASE AND SEPARATION AGREEMENT (“Agreement”), is made and entered into
this the 16th day of October, 2018 by and between LOWE’S COMPANIES, INC., a
North Carolina corporation, its parents, subsidiaries and affiliates
(hereinafter referred to as “Lowe’s” or “the Company”) and Marshall A. Croom
(“Employee”).
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of which is hereby acknowledged, the parties do hereby agree, covenant and
stipulate as follows:
1.Termination of Employment. Employee agrees that Employee’s employment with
Lowe’s was terminated effective October 5, 2018 by way of Employee’s voluntary
resignation (“Termination Date”).


2.Retirement Treatment for Certain Equity. As consideration for Employee’s
release of Lowe’s, the Company has permitted Employee continued post-termination
vesting of certain equity awards granted Employee during employment in
accordance with the terms of that certain Retirement Agreement between Employee
and Lowe’s, dated September 27, 2018 (the “Retirement Agreement”). Employee
acknowledges that absent Employee’s release, the Company would not be required
to consider Employee’s request and that Employee would forfeit the rights to
certain equity awards under the terms of the respective grant agreements
associated with each grant award.


3.Right to Revoke Agreement. Following Employee’s execution and delivery of this
Agreement to Lowe’s, Employee shall have a 7-day period in which to revoke the
release of claims under the Age Discrimination in Employment Act (“ADEA”), as
provided in the Older Workers Benefit Protection Act (OWBPA). During this 7-day
period, Employee shall exercise this right by delivering written notice of
Employee’s revocation. Lowe’s shall not have the right to revoke this Agreement
during the 7-day period.


4.Confidentiality. Employee acknowledges that, during Employee’s employment with
Lowe’s, Employee learned information that is confidential to Lowe’s
(“Confidential Information”). Such Confidential Information includes, but is not
limited to: trade secrets; plans for opening, closing, expanding, or relocating
stores; distribution, replenishment, logistics and information technology
strategies and information; purchasing and product information; advertising and
promotional programs and plans; financial or statistical data; sales and account
information; customer information; sales and marketing plans and strategies;
pricing strategies and reports; product cost information; personnel information;
and any other information of a similar nature that is not known or made
available to the public or to Lowe’s competitors, which, if misused or
disclosed, could adversely affect the business of Lowe’s.
Employee agrees not to disclose any Confidential Information to any person
(including any Lowe’s employee who does not need to know such Confidential
Information), agency, institution, company or other entity without first
obtaining the written consent of Lowe’s. Employee acknowledges and agrees that
the duties and obligations under this Section will continue for as long as such
Confidential Information remains confidential to Lowe’s. Employee further
acknowledges and agrees that any breach of this Section would be a material
breach of this Agreement.





--------------------------------------------------------------------------------









Employee agrees that the terms and conditions of this Agreement shall be
strictly confidential and shall not be disclosed to any person or persons at any
time, unless a party is legally compelled to do so. Excepted from this
confidentiality provision are the attorneys, accountants, and/or tax advisors
for Employee and those required by law to be given such information, and then
only such terms as may be necessary. Employee agrees that actual damages will be
sustained by Lowe’s by reason of a breach of this paragraph providing for
confidentiality of this Agreement, and that injunctive relief is appropriate in
the event of a breach of this provision of the Agreement.


If Employee files a lawsuit for retaliation by the Company for reporting a
suspected violation of law, employee may disclose the trade secret to Employee’s
attorney and use the trade secret information in the court proceeding, if
Employee (i) files any document containing the trade secret under seal, and (ii)
does not disclose the trade secret, except pursuant to court order. Nothing in
this Agreement is intended to conflict with 18 U.S.C. §1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by such
section. Notwithstanding any provision in any agreement between Employee and the
Company, Employee may disclose any confidential or non-public information (i) to
report possible violations of federal law or regulation to any governmental
agency or entity, including but not limited to the Department of Justice, the
Securities and Exchange Commission, the United States Congress and any agency
Inspector General, or make other disclosures that are protected under the
whistleblower provisions of federal law or regulation or (ii) as required by law
or order by a court; provided, however, Employee agrees to notify the Company in
advance if Employee is required to provide information or testimony in
connection with any action brought by a nongovernmental or non-regulatory person
or entity.


5.General Release. Employee covenants and agrees that Employee hereby
irrevocably and unconditionally releases, acquits and forever discharges Lowe’s,
as well as each of Lowe’s officers, directors, employees, parents, subsidiaries,
or related entities and agents (Lowe’s and Lowe’s officers, directors,
employees, parents, subsidiaries, related entities, and agents being
collectively referred to herein as the “Releasees”), or any of them, from any
and all charges, complaints, claims, liabilities, obligations, promises,
demands, costs, losses, debts, and expenses (including attorney fees and costs
actually incurred), of any nature whatsoever, in law or equity, arising out of
Employee’s employment with Lowe’s or the termination of Employee’s employment
with Lowe’s (other than any claim arising out of the breach by Lowe’s of the
terms of this Agreement), including, without limitation, all claims asserted or
that could be asserted by Employee against Lowe’s in any litigation arising in
federal, state, or municipal court asserting any claim arising from any alleged
violation by the Releasees of any federal, state, or local statutes, ordinances,
or common law, including, but not limited to, the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act of 1964, the Equal Pay Act,
the Americans with Disabilities Act, the Fair Labor Standards Act, the Employee
Retirement Income Security Act of 1974, the Rehabilitation Act of 1973, the
Civil Rights Act of 1991, the Family and Medical Leave Act, the Civil Rights Act
of 1866, the North Carolina Retaliatory Employment Discrimination Act, the North
Carolina Persons with Disabilities Protection Act, and any other employment
discrimination laws, as well as any other claims based on constitutional,
statutory, common law, or regulatory grounds, as well as any claims based on
theories of retaliation, wrongful or constructive discharge, breach of contract
or implied covenant, fraud, misrepresentation, intentional and/or negligent
infliction of emotional distress, or defamation (“Claim” or “Claims”), which
Employee now has, owns, or holds, or claims to have, own, or hold, or which
Employee had, owned, or held, or claimed to have, own or hold at any time before
execution of this Agreement, against any or all of the Releasees.
Notwithstanding the foregoing, however, Employee specifically does not release
any right to or claim for payment of any and all vested and nonforfeitable
benefits, payments, or stock rights, including all rights, if any, under the
Lowe’s 401(k) Plan, Lowe’s Companies Benefit Restoration Plan, Lowe’s Companies
Cash Deferral Plan, Lowe’s Companies





--------------------------------------------------------------------------------









Employee Stock Ownership Plan or Lowe’s Companies Employee Stock Purchase Plan –
Stock Options for Everyone. Employee specifically does not release any rights
under the Retirement Agreement.


6.Release Of Claims Under The Age Discrimination In Employment Act. THIS
AGREEMENT SPECIFICALLY WAIVES ALL OF EMPLOYEE’S RIGHTS AND CLAIMS ARISING UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967 (29 U.S.C. §§ 621, et seq.), AS
AMENDED, AND THE OLDER WORKERS BENEFIT PROTECTION ACT, AS AMENDED. In connection
with this waiver, Employee acknowledges and agrees to the following:


a.Employee is not waiving any rights or claims under the Age Discrimination in
Employment Act of 1967, as amended, that may arise after this Agreement is
executed, or any rights or claims to test the knowing and voluntary nature of
this Agreement under the Older Workers Benefit Protection Act, as amended.


b.Employee acknowledges that Employee has expressly waived ADEA rights or Claims
pursuant to this Agreement in exchange for consideration, the value of which
exceeds payment or remuneration to which Employee already was entitled.


c.Employee acknowledges that Employee has been advised by Lowe’s to consult with
an attorney of Employee’s choosing concerning this release prior to executing
it, and Employee has had ample opportunity to do so.


d.Employee understands that Employee is being provided with a period of 21 days
to consider the terms of this release. In the event Employee decides to execute
this Agreement in fewer than 21 days (but nevertheless on or after the
Termination Date), Employee has done so with the express understanding that
Employee has been given and declined the opportunity to consider this release
for 21 days. Employee acknowledges that Employee’s decision to sign the
Agreement in fewer than 21 days was not induced by the Company through fraud,
misrepresentation, or a threat to withdraw or alter the offer prior to the
expiration of the 21-day time period.


e.Employee further understands that Employee may revoke Employee’s release of
claims under the ADEA at any time during the 7 days following the date of
execution of this Agreement. Notice shall be provided to the General Counsel of
Lowe’s Companies, Inc. by facsimile and certified mail, return receipt
requested, to Lowe’s Companies, Inc., 1000 Lowe’s Boulevard, Mooresville, NC
28117, facsimile number 704.757.0661. Employee has read carefully and fully
understands all of the provisions and effects of this Agreement, and Employee
knowingly and voluntarily chooses to enter into all of the terms set forth in
this Agreement.


f.Employee knowingly and voluntarily intends to be legally bound by all of the
terms set forth in this Agreement.


g.Employee has relied solely and completely upon Employee’s own judgment and the
advice of Employee’s counsel in entering into this Agreement.


h.With the express exceptions set forth herein, Employee is, through this
Agreement, releasing the Company from any and all Claims Employee may have
against the Company relating to Employee’s employment and the termination
thereof, including claims arising under the Age Discrimination in Employment Act
and the Older Workers Benefit Protection Act. Employee’s initials





--------------------------------------------------------------------------------









below, following this Paragraph of the Agreement, evidence Employee’s
understanding and voluntary waiver of all Claims against the Company, including,
but not limited to, those pursuant to the Age Discrimination in Employment Act
and the Older Workers Benefit Protection Act.        


7.Covenant Not to Sue.


a.Employee must not file or be a class representative in any claim, lawsuit or
complaint against any Releasee based on the claims released in this agreement.
Further, Employee must not authorize or assist any other party to institute a
claim, lawsuit, or complaint against any Releasee.
b.This Agreement does not interfere with Employee’s right to file an action to
endorce the Retirement Agreement or to file a charge with or participate in an
investigation or proceeding conducted by, or provide information to the Equal
Employment Opportunity Commission (“EEOC”) or the Securities and Exchange
Commission (“SEC”) or to file a complaint under the Older Workers Benefit
Protection Act, 29 U.S.C. § 626(f), challenging the validity of this agreement.
c.Employee represents and warrants that Employee has not initiated or filed any
action, complaint, or claim against the Releasees with any federal, state or
local court.
d.The consideration provided to Employee under this agreement is the sole relief
Employee is entitled to for the claims released and waived in this agreement.
Thus, Employee will not be entitled to recover, and must waive all monetary
benefits or recovery, against the Releasees in connection with any EEOC, state,
or local agency charge or a representative or class action lawsuit regardless of
who brings the charge or lawsuit, except that Employee does not waive any right
Employee may have to an award paid by the SEC.
e.Employee further agrees that if at any time hereafter Employee shall file or
join in any suit or assert any claim against the Releasees relating to any
matter released—for any purpose other than those listed in 7(b) above—then a)
Employee agrees that Employee will not attack and shall be estopped from
attacking the legal validity or sufficiency of this agreement; and b) Employee
shall reimburse Lowe’s for its reasonable attorneys’ fees and costs incurred in
connection with the defense of such suit or claim. If such an action, complaint,
claim, or charge has been initiated or filed by Employee or on Employee’s
behalf, Employee will use Employee’s best efforts to cause it immediately to be
withdrawn and dismissed with prejudice.
8.No Assignment Of Rights Under Agreement; Indemnification. Employee represents
and warrants that no portion of any of the matters released by this Agreement
and no portion of the consideration or any recovery or settlement to which
Employee might be entitled has been assigned or transferred to any other person,
firm, or corporation not a Party to this Agreement in any manner, including by
way of subrogation or operation of law or otherwise. If any claim, action,
demand, or suit should be made or instituted against the Releasees, or any of
them, because of any such purported assignment, subrogation, or transfer prior
to the date hereof, Employee agrees to indemnify and hold harmless the
Releasees, and each of them, against such claim, action, demand, or suit,
including damages, expenses of investigation, attorney fees, and costs.
9.No Improper Actions or Omissions. Employee represents and warrants that
Employee has no knowledge of any improper or illegal actions, misstatements or
omissions by the Company, is not aware of any facts or evidence that could give
rise to such a claim, nor does Employee know of any basis on which any third
party or governmental entity could assert such a claim. The previous sentence
expressly





--------------------------------------------------------------------------------









includes, but is not limited to, any and all conduct that potentially could give
rise to claims or liability under the Securities Exchange Act of 1934 (“Exchange
Act”), Sarbanes-Oxley Act of 2002 or the Dodd-Frank Wall Street Reform and
Consumer Protection Act. Employee further represents and warrants that Employee
has fulfilled Employee’s duties to the Company to the best of Employee’s
abilities and in a reasonable and prudent manner, and that Employee has not
knowingly engaged, directly or indirectly, in any actions or omissions that
could be perceived as improper or unlawful, nor has Employee failed to report
any such actions or omissions to the Company.
Employee affirms that Employee has no information concerning any conduct
involving the Company that Employee has any reason to believe may be unlawful or
that involves any false claims to the United States. Employee promises to
cooperate fully in any investigation the Company undertakes into matters that
occurred during Employee’s employment with the Company. Employee understands
that nothing in this Agreement prevents Employee from cooperating with any
government investigation, making a truthful statement or complaint to law
enforcement or a government agency, testifying under oath to law enforcement or
a government agency, or from complying with a properly-served and lawfully
issued subpoena or similar order issued by a government agency or court of
competent jurisdiction. In addition, to the fullest extent permitted by law,
Employee hereby irrevocably assigns to the U.S. government any right Employee
might have to any proceeds or awards in connection with any false claims
proceedings against the Company or any affiliated entity arising under the False
Claims Act, any state false claims statute, or any other federal, state or
municipal law, statute or regulation providing for recovery to whistleblowers,
except that Employee does not assign any award paid by the SEC to which Employee
may be entitled.
10.Consultation with Attorney. Employee acknowledges and agrees that Employee
has been afforded sufficient time to carefully consider the terms of this
Agreement and to undertake consultation with an attorney prior to entering into
this Agreement.
11.Injunctive Relief. Lowe’s and Employee agree that the provisions herein are
important to and of material consideration to Lowe’s and that Lowe’s considers
that monetary damages alone are an inadequate remedy to Lowe’s for any breach of
the provisions hereof. Employee further stipulates that, upon any material
breach by Employee of the provisions herein Lowe’s shall be entitled to
injunctive relief against Employee from a court having personal jurisdiction of
Employee. This section shall not be deemed to limit the legal and equitable
remedies available to Lowe's or to limit the nature and extent of any claim by
Lowe’s for damages caused by Employee for breach of this Agreement.
12.Non-Compete.  Lowe’s and its affiliated entities comprise an international,
omni-channel provider of goods and services for building, expanding, enhancing,
customizing, maintaining, innovating, connecting, and outfitting its customers’
living spaces (“Home Environment Business”).  Lowe’s Home Environment Business
requires a complex sourcing and supply network, multi-channel distribution and
delivery systems, innovative information technology resources, and a robust
infrastructure support organization.  Employee recognizes and acknowledges that
Lowe’s operates over 1,800 retail locations in all 50 states and the District of
Columbia, and has significant internet-based sales to customers spread across
the United States.  Furthermore, Employee acknowledges that the Company has a
legitimate and reasonable business interest in maintaining its competitive
position in a dynamic industry and that restricting employee for a reasonable
period from performing work for, or providing services to an enterprise which
engages in business activities which are in competition with Lowe’s and would
likely cause damage to Lowe’s business would not unreasonably restrict Employee
from engaging in work or business activities.  Employee further acknowledges
that, in Employee’s position with Lowe’s, Employee





--------------------------------------------------------------------------------









was provided access to or helped develop business information proprietary to
Lowe’s and that Employee would inevitably disclose or otherwise utilize such
information if Employee were to work for, or provide services to a Competing
Enterprise as defined below during the non-competition period.
a.Non-Competition Period.  Employee agrees that for the later of (1) a period of
twenty-four (24) months following the Termination Date or (2) a period from the
termination date through the last date of vesting for any non-vested equity
granted Employee under the Lowe’s Long Term Incentive Plan or similar plan (the
“Non-Competition Period”), Employee will not directly or indirectly provide or
perform services for a Competing Enterprise, as defined below, whether as an
employee, consultant, agent, contractor, officer, director or any other
capacity. Employee acknowledges that the Non-Competition Period is reasonable in
duration under the terms herein.
b.Competing Enterprise.  Employee acknowledges and agrees that a “Competing
Enterprise” is defined as any business: (i) with total annual sales of at least
five hundred million dollars ($500 million USD) with retail locations or
distribution facilities in any US State or territory; and (ii) that provides
goods and/or services to customers in the United States, through retail or
electronic means (internet, mobile application, etc.), that are the same as,
substantially similar to, or otherwise in competition with Lowe’s products or
services.  The term “Competing Business” shall specifically include, but not be
limited to, the following entities:  The Home Depot, Inc.; Sears Holdings, Inc.;
Costco Wholesale Corporation; Wal-Mart Stores, Inc.; Menard, Inc.; Amazon.com,
Inc.; Best Buy, Inc.; Ace Hardware Corp.; Tractor Supply Co.; Lumber Liquidators
Holdings, Inc.; Wayfair, LLC; Jet.com, Inc.; and True Value Company.
c.Access to Proprietary Information.  Employee acknowledges that in Employee’s
position with Lowe’s, Employee was exposed to, and played a crucial role in, the
development and implementation of the Company’s strategic business operations,
financial performance, marketing strategy, and/or plans for existing and future
products and services, and that the Company’s business success and competitive
position in the industry are dependent on its exclusive possession of secret,
proprietary or confidential information, knowledge or data, and its
relationships with customers and suppliers.  As such, Employee agrees that the
restrictions in this Agreement are reasonable as to the time, territory, and
line of business, and are reasonably necessary to protect the Company’s
legitimate business interests, protect customer goodwill, and prevent severe and
irreparable harm to the Company.
d.Enforcement.  Employee agrees that in the event of a breach or threatened
breach of this Non-Compete section, Employee hereby consents and agrees that (i)
Lowe’s shall be entitled to, in addition to other available remedies, equitable
relief (by injunction, restraining order, or other similar remedy) against such
breach or threatened breach from a court of competent jurisdiction without the
necessity of showing actual damages and without the necessity of posting a bond
or other security, (ii) Lowe’s shall be entitled to recover from Employee all
profit, remuneration or other consideration Employee gains from the breach or
threatened breach of the covenant and damages that Lowe’s suffers as a result of
the breach or threatened breach and (iii) the Non-Competition Period shall be
tolled until such breach has been duly cured.  In the event of a breach of the
Non-Compete provision or any other restrictive covenant herein, and in addition
to any other legal or equitable relief that Lowe’s may be entitled to, Employee
agrees that he will be required to immediately forfeit any and all outstanding
equity awards and that Lowe’s will be entitled to monetary damages as determined
by the Court.  Employee agrees that in the event a court of competent
jurisdiction determines the Non-Competition Period or activities prohibited
herein are more restrictive than necessary to protect Lowe’s legitimate business
interests, such court may reduce the scope of the restriction, or sever and
remove the unenforceable provision, to the extent necessary





--------------------------------------------------------------------------------









to make the restriction enforceable.
13.Non-Interference/No Solicitation. Employee agrees that for a period of 2
years following the Termination Date or the duration of the Non-Competition
Period (whichever is longer), Employee will not interfere directly or indirectly
with any of Lowe’s relationships with its existing or potential employees,
suppliers, customers, or developers. The Company agrees that it will not
intentionally impair Employee’s present or future employment relationships
provided such relationships are not in violation of the provisions herein.


14.Further Continuing Duties.    Employee shall fully cooperate with the Company
in its defense or prosecution of litigation, administrative charges or hearings
and related matters with respect to issues arising during Employee’s tenure with
the Company, as may be required by the Company in connection with any formal or
informal state, local, and/or federal administrative, governmental or judicial
matter or investigation by or of the Company. Employee agrees that the
consideration provided under the Retirement Agreement shall compensate Employee
for Employee’s time spent in connection with these matters, and Employee shall
be entitled only to reasonable costs (for meals, travel, lodging etc.) incurred
in connection therewith.


15.Non-Disparagement. Employee agrees to refrain from making negative,
derogatory, and/or defamatory statements, whether verbal or written, about the
Releasees, and from being a party to any such statements. This includes
criticism of the Company or its management philosophies, direction, or values.


16.No Encouragement of Claims Against The Company. Except as may be required by
court order or subpoena, Employee represents and warrants that Employee will not
volunteer testimony or cooperation to any other individual or entity with
respect to actual or potential claims against the Releasees, and Employee will
not, directly or indirectly, encourage any individual or entity to assert any
claim against the Releasees. Employee agrees that Employee will notify counsel
for Lowe’s in writing within 5 calendar days of being contacted by any
individual or entity seeking Employee’s cooperation in this regard. This
provision shall not preclude Employee from testifying truthfully pursuant to a
proper subpoena issued by a court of competent jurisdiction, nor will Employee
be precluded from cooperating with federal, state, or local agencies that are
investigating any claims of discrimination, harassment, or other unlawful
conduct. Furthermore, this provision does not restrict or qualify the Employee’s
ability to provide information to or cooperate with the SEC regarding actual or
potential claims against Releasees, nor does this provision obligate Employee to
notify Lowe’s in the event the SEC contacts Employee seeking Employee’s
cooperation.


17.Return of Company Property. Employee represents and warrants that Employee
has returned or will return within 7 days of Employee’s execution of this
Agreement, any and all property, information, data or documents belonging to the
Company, including any copies or summaries currently in Employee’s possession,
custody, or control, regardless of location. Employee acknowledges that Employee
has not transferred or otherwise released custody or control of any property,
data or documents belonging to the Company except as expressly authorized.
Property shall also include, but not be limited to, cell phones, laptop
computers, credit cards, passcards, keys, and any other items that belong to the
Company.


18.Default and Notice. In the event Lowe’s fails to make any payment due under
the provisions of this Agreement, Employee shall give written notice of such
failure to Lowe’s, and Lowe’s shall have





--------------------------------------------------------------------------------









a period of 20 business days from receipt of such notice in which to cure such
failure. For purposes of this Agreement, unless otherwise specified in this
Agreement, all notices to Lowe’s shall be in writing and either hand delivered
or sent by Certified Mail, Return Receipt Requested to Lowe’s General Counsel at
the following address:


General Counsel
Lowe’s Companies, Inc.
1000 Lowes Boulevard
Mooresville, NC 28117


19.Waiver of Breach. Any waiver by either party of a breach of this Agreement
will not constitute a waiver of any further breach, whether of a similar or
dissimilar nature.


20.Electronic Records. You agree that Lowe’s, in its sole discretion, may
convert this Agreement into an electronic record and that in the event of any
dispute involving this Agreement, a copy of such electronic record may serve as
the exclusive original. The parties consent to and recognize the validity,
enforceability and admissibility of any electronic record or any electronic
signature created in connection with this Agreement or the relationship
contemplated by it. An electronic record of this Agreement and any electronic
signature made in connection with this Agreement shall be deemed to have been
signed by hand by the relevant parties.


21.Compliance with Section 409A.


a.For purposes of any payments to be made or benefits to be provided under this
Agreement upon termination of employment to which Section 409A of the Internal
Revenue Code (“Section 409A”) applies, the Termination Date shall have the same
meaning as “separation from service” under Section 409A (and any regulations
thereunder).


b.To the extent applicable, this Agreement is intended to comply with the
distribution and other requirements under Section 409A of the Internal Revenue
Code. For any payments or reimbursements to be made (or in-kind benefits to be
provided) under this Agreement that are subject to Section 409A, the Agreement
shall, to the maximum extent possible, be interpreted and applied consistent
with Section 409A (and any regulations thereunder).


22.Whole Agreement, Amendment and Severability. This Agreement, any Addendum
referenced herein and the Retirement Agreement, contain the whole and entire
understanding and agreement between the parties hereto. There are no other
understandings, promises, covenants, or agreements between the parties regarding
the subject matter of this Agreement, except as specifically set forth herein
and in the Retirement Agreement. This Agreement may not be amended, modified, or
altered in any fashion except in writing executed by the parties hereto with the
same formality as with which this Agreement is executed. Employee understands
and agrees that each clause of this Agreement is a separate and independent
clause, and that, if any clause should be found unenforceable, such clause
should be and is hereby severed from this Agreement and will not affect the
enforceability of any of the other clauses herein.


23.Governing Law; Venue. The interpretation and enforcement of this Agreement
shall be governed by the internal laws and judicial decisions of the State of
North Carolina, without regard to any principles of conflicts of laws.
        





--------------------------------------------------------------------------------









Each of the Parties to this Agreement consents to submit to the personal
jurisdiction and venue of the North Carolina Superior Court in Iredell County,
North Carolina in any action or proceeding arising out of or relating to this
Agreement and specifically waives any right to attempt to deny or defeat
personal jurisdiction of the North Carolina Superior Court by motion or request
for leave from any such court. Each of the Parties further waives any right to
seek change of venue due to inconvenient forum or other similar justification
and will pay to the other Parties the costs associated with responding to or
otherwise opposing any motion or request for such relief.


Signature Page Follows
 















































--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the parties have hereunto set their hands and seals the day
and year first above written.
LOWE’S COMPANIES, INC.
 
Marshall A. Croom
 
 
 
 
 
 
 
By:
/s/ Ross. W. McCanless
 
By:
/s/ Marshall A. Croom
 
 
 
 
 
 
 
Name:
Ross W. McCanless
 
 
 
 
 
 
 
 
 
 
Title:
EVP, General Counsel and Corporate Secretary
 
 
 
 
 
 
 
 
 
 
Date:
October 26, 2018
 
Date:
October 10, 2018
 
 
 
 
 
 
 
 
 
 
 
 
 






